      

Case 1:20-cv-09227-GBD Document2 iled 04/01/21 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AMY COHEN,
Plaintiff,
-against-

20 Civ. 9227 (GBD)

THE COLLEGE OF MOUNT SAINT VINCENT and
KATIE GEBHARD, individually and in her official
capacity,

Defendants.

GEORGE B. DANIELS, United States District Judge:
The initial conference scheduled for April 14, 2021 is adjourned to May 19, 2021 at 9:30

a.m.

Dated: New York, New York
April 1, 2021 SO ORDERED.

Guay 6 Dove

B. DANIELS
Sted tates District Judge

 

 
